       Case 1:20-cr-00357-ELR-RDC Document 7 Filed 09/17/20 Page 1 of 1
                                                                 FILED IN OPEN COURT
                                                                            U.S.0.C. -Atlanta
                                                                                      I




                                                                            SEP 17 2020
                                                                        JAMES N~I-IATT, Clerk
                                                                      By:
                                                                                          eputyClerk

                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   UNITED STATES OF AMERICA                     Criminal Action No.
          V.                                    1:20-CR-357

   NICHOLAS JOSEPH TINDALL




                                        Order

   It is hereby ordered that the Indictment in the above-styled case be unsealed
this   / 7 f" day of September, 2020.




                                        JO   K.   KINS, III
                                        UNITED STATES MAGISTRATE JUDGE


Presented by:
Ryan K. Buchanan, Assistant United States Attorney
